Civil action to recover damages for an alleged trespass, and to establish the true dividing line between the lands of plaintiff and defendants, adjoining landowners.
From a verdict and judgment in favor of plaintiff, the defendants appeal, assigning errors.
Several serious exceptions are entered on the record, but a careful perusal of the whole case confirms us in the belief that substantial justice has been done without violence to any legal principal. Therefore, the judgment rendered by the Superior Court will be affirmed. The appeal presents no new or novel point of law which would seem to warrant an extended discussion, or which we apprehend would be helpful to the profession. No reversible error having been made to appear, the verdict and judgment will be sustained.
No error.